Citation Nr: 0432500	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from August 1963 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.               

In April 2003, the RO received a statement in support of 
claim (VA Form 21-4138) from the appellant.  In the 
statement, the appellant requested that his previously denied 
claim for service connection for post-traumatic stress 
disorder (PTSD) be reopened.  The appellant also raised the 
issue of entitlement to service connection for a psychiatric 
disorder, other than PTSD.  These issues have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss is the result of 
noise exposure in service. 

2.  The appellant's tinnitus is the result of noise exposure 
in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.385 (2004).   

2.  Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in March 2003, prior to the initial rating 
decision with regard to the issues on appeal, in which the 
appellant was notified of the types of evidence he needed to 
submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically informed the appellant what was needed from him 
and what VA would obtain on his behalf.  Id.  For example, 
the letter told him that VA would help obtain medical 
records, employment records, or records from other Federal 
agencies.  The appellant was informed that he was responsible 
for providing sufficient information to VA so records could 
be requested.  In addition, the Board observes that the June 
2003 statement of the case provided the appellant with the 
text of the relevant portions of the VCAA, as well as the 
implementing regulations.  The Board further notes that there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  The appellant has also been notified of the 
applicable laws and regulations pertinent to his service 
connection claims.  Moreover, the appellant has been afforded 
the opportunity to present evidence and argument in support 
of the claims, including at a September 2004 videoconference 
hearing before the Board.  Id.  Furthermore, in October 2004, 
the appellant, through his representative, submitted a 
private medical statement from a Dr. D.M., directly to the 
Board, and waived consideration of such evidence by the RO.  
Thus, VA's duty to notify has been fulfilled.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in April 2003, the appellant underwent a 
VA examination which was pertinent to his service connection 
claims.  The Board further observes that in this case, there 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  Therefore, the appellant will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of either defective hearing or 
tinnitus.  The records show that in October 1967, the 
appellant underwent a periodical examination.  At that time, 
audiometric testing showed puretone thresholds (converted 
from ASA to ISO) of 5, 0, 0, 15, and 5 decibels in the right 
ear, and 15, 0, 0, 0, and 5 decibels in the left ear at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  (ASA 
values have been converted to ISO Standards to facilitate 
data comparison.)  No disease or defects of the ears were 
noted.  The records also reflect that in November 1968, the 
appellant underwent a separation examination.  At that time, 
audiometric testing showed puretone thresholds of 0, 0, 0, 
10, and 20 decibels in the right ear, and 0, 0, 0, 10, and 10 
decibels in the left ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  No diseases or defects of the 
ears were noted.

A VA Audiological Evaluation report, dated in March 2003, 
shows that at that time, the appellant underwent audiometric 
testing for complaints of "trouble hearing, 
tinnitus/artillery."  The audiological examination revealed 
that the appellant had puretone air conduction threshold 
levels in the right ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz as follows: 25, 25, 25, 40, and 50 decibels, 
respectively, with a puretone average of 35 decibels.  In the 
left ear for the same frequencies, he had puretone air 
conduction threshold levels of 25, 25, 30, 55, and 70 
decibels, with a puretone average of 45 decibels.  The 
examiner interpreted the results as showing a mild to 
moderately severe sensorineural hearing loss in the right 
ear, from 2,000 Hertz, and a mild to severe sensorineural 
hearing loss in the left ear, from 1,500 Hertz.  

In April 2003, the appellant underwent a VA audiological 
examination.  At that time, the examining physician stated 
that the appellant's claims file had been reviewed.  The 
examiner indicated that included in the claims file were the 
results of an enlistment physical, dated in July 1963, which 
showed that at that time, the appellant had hearing well 
within normal limits, bilaterally.  According to the 
examiner, a periodical physical examination, dated in October 
1967, showed that the appellant's hearing was unchanged and 
was well within normal limits, bilaterally.  The examiner 
noted that upon the appellant's November 1968 separation 
examination, the appellant's hearing was once again well 
within normal limits, bilaterally.  According to the 
examiner, the appellant's service medical records were 
negative for any complaints or findings of hearing loss or 
tinnitus.  In regard to the appellant's history of noise 
exposure, the examiner reported that while the appellant was 
in the military, he served as a member of a radar crew.  
According to the examiner, in 1968, the appellant was 
stationed in Vietnam and was on counter mortar radar, which 
included providing coordinates to a nearby howitzer unit at a 
fire base.  The examiner stated that although the appellant's 
service records confirmed the appellant's Military 
Occupational Specialty (MOS), they also showed that the 
appellant was only in Vietnam for a period of approximately 
three months in 1968.  The examiner indicated that subsequent 
to the appellant's military career, he had worked primarily 
in the computer repair field.  According to the examiner, the 
appellant denied any noisy recreational activity or any 
family history of hearing loss, and the examiner noted that 
the appellant's medical history was insignificant relative to 
ear infection or ear surgery.  In regard to the appellant's 
tinnitus, the examiner stated that the appellant's tinnitus 
had been present since his time in Vietnam.      

The audiological examination revealed that the appellant had 
puretone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 20, 25, 
35, 60, and 65 decibels, respectively, with a pure tone 
average of 46.25 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 20, 30, 40, 60, and 65 decibels, with a pure tone average 
of 48.75 decibels.  Speech discrimination percentages were 94 
percent in his right ear and 96 percent in his left ear.  The 
examiner interpreted the results as showing a normal to 
moderately severe sensorineural hearing loss, bilaterally.  
The examiner stated that the appellant's service medical 
records indicated that the appellant acquired no hearing loss 
during his military service.  According to the examiner, the 
appellant's hearing was well within normal limits upon 
discharge in November 1968, and no note was made of tinnitus, 
as well.  The examiner opined that it was less than likely 
that the appellant's hearing loss and tinnitus were related 
to military noise exposure.     

In September 2004, the appellant testified at a 
videoconference hearing before the Board.  At that time, he 
stated that he served in Vietnam in 1968, and that his MOS 
was as a radar operator.  According to the appellant, his 
duties involved watching on radar "mortar fire being 
fired," and determining where the mortar was coming from, 
and then providing that information to the artillery unit so 
that they could set their guns and fire on the enemy.  The 
appellant reported that he stayed in a bunker, which was a 
big hole in the ground, and that the fire base above was set 
up like a circle, with a "big gun" on the north, south, 
east, and west side of the circle.  He indicated that when a 
gun fired, the "gun sound" would come down into the bunker 
and it was so strong and loud that it "shook everything."  
The appellant stated that he was exposed to the sounds of 
gunfire "24 hours a day on a daily basis."  According to 
the appellant, right after the guns went off, he heard 
ringing in his ears.  The appellant reported that after his 
discharge, he worked as a computer technician for 
approximately 18 years, and that he also worked briefly as a 
truck driver.              

In a private medical statement from a Dr. D.M., dated in 
October 2004, it was noted that the appellant's 
representative had asked Dr. M. to provide medical diagnoses 
and an opinion pertaining to the appellant's claims for 
service connection for bilateral hearing loss and tinnitus.  
According to the appellant's representative, the appellant 
served in the Army from August 1963 to December 1968, and his 
MOS was as a radar operator.  The appellant's representative 
indicated that the appellant watched mortar fire being fired, 
and then he would provide an infantry unit the location of 
the incoming mortar fire.  The appellant lived in a bunker, 
which was a hole in the ground with a roof over it, and the 
bunker was surrounded by a circle, with big guns around the 
circle.  When the big guns would go off, they shook the 
ground where the appellant slept and made "a horrible 
noise."  According to the appellant's representative, the 
noise hurt the appellant's ears and caused his ears to ring.  
The appellant had problems with hearing loss and tinnitus 
since he left the military.  He had not experienced traumatic 
civilian noise exposure.  

In the October 2004 private medical statement from Dr. M., it 
was noted that following audiometric testing, and a review of 
attached service medical records, Dr. M. diagnosed the 
appellant with bilateral hearing loss and tinnitus.  
Specifically, Dr. M. stated that the appellant had classic 
noise notch at 3,000 to 4,000 K, maximal loss at 4,000 K, 
with moderate sensorineural hearing loss.  Dr. M. also opined 
that it was at least as likely as not that both the 
appellant's bilateral hearing loss and tinnitus were related 
to his in-service noise exposure.  Dr. M. indicated that the 
appellant had confirmed that he had had no other traumatic 
noise exposure since his service.  According to Dr. M., the 
appellant's tinnitus started along with hearing loss after 
service.   

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).   

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In the instant case, it is not in dispute that the appellant 
has current bilateral hearing loss and tinnitus.  In this 
regard, the Board finds that the audiometric findings 
obtained from VA March and April 2003 audiometric 
examinations reflect the required thresholds for a finding of 
hearing impairment in both ears under 38 C.F.R. § 3.385.  In 
addition, in the appellant's April 2003 VA audiological 
examination and in the October 2004 private medical statement 
from Dr. M., the appellant was diagnosed with tinnitus.  
Thus, the Board notes that the next question to be addressed 
is whether the appellant's hearing loss and tinnitus are 
attributable to his military service.  In this regard, the 
appellant maintains that he has bilateral hearing loss and 
tinnitus due to noise exposure in service.  Specifically, in 
the appellant's September 2004 videoconference hearing, the 
appellant testified that while he was stationed in Vietnam, 
his MOS was as a radar operator, and that he watched "mortar 
fire being fired."  According to the appellant, he was 
exposed to the sounds of gunfire while providing information 
to the artillery unit so that they could set their guns and 
fire on the enemy.  The Board observes that the appellant's 
service medical records do not document any treatment or 
complaints related to either hearing loss or tinnitus.  In 
addition, upon the appellant's November 1968 separation 
examination, no diseases or defects of the ears were noted.  
However, the appellant's personnel records confirm that he 
was in Vietnam for approximately two and a half months in 
1968, and that his MOS during that period of time was as a 
radar operator.  Thus, the Board finds that the appellant's 
statements in regard to his noise exposure credible and 
consistent with military service.  See 38 U.S.C.A. § 1154(b) 
(West 2002).              

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this 
case, the Board recognizes that the examiner from the 
appellant's April 2003 VA audiological examination opined 
that it was less than likely that the appellant's hearing 
loss and tinnitus were related to military noise exposure.  
The examiner noted that the appellant's service medical 
records, including his November 1968 separation examination, 
indicated that the appellant acquired no hearing loss or 
tinnitus during his military service.  However, the Board 
observes that in the private medical statement from Dr. M., 
Dr. M. opined that it was at least as likely as not that both 
the appellant's bilateral hearing loss and tinnitus were 
related to his in-service noise exposure.  Dr. M. indicated 
that the appellant had confirmed that the appellant had no 
other traumatic noise exposure since his service, and the 
appellant had the type of hearing loss caused by noise 
exposure.  According to Dr. M., the appellant's tinnitus 
started along with hearing loss after service.  Thus, in 
consideration of the aforementioned evidence, the Board finds 
that the evidence for and against the appellant's claim for 
service connection for bilateral hearing loss and tinnitus is 
in a state of relative equipoise.  With reasonable doubt 
resolved in the appellant's favor, entitlement to service 
connection for bilateral hearing loss and for tinnitus is 
warranted.   


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



